DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered. 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 5-12, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmisten (US 4863001).
As per claim 1, Edmisten discloses an apparatus (Fig. 20) comprising:
a clip (140) comprising a body section (143, 144) and an arm (145) extending from the body section, wherein the arm defines a slot (Fig. 23), and wherein the arm is configured to be slidable over a surface of a brake disc (115) in a tangential direction of the brake disc, the surface being adjacent to a drive slot (125) on a perimeter of the brake disc, wherein a torque face (127) of the brake disc defines a portion of the drive slot, and wherein the body section is configured to cover at least a portion of the torque face when the clip is positioned over the surface (144); and
a retainer (130) configured to be slidable over the clip when the clip is positioned over the surface, wherein the retainer comprises a tab (131, Fig. 22) configured to insert into the slot when the retainer is positioned over the clip.

    PNG
    media_image1.png
    387
    692
    media_image1.png
    Greyscale

As per claim 2, Edmisten discloses the apparatus of claim 1, wherein the body section comprises:
a drive face (143, Topside); and
a back face (143, Underside) opposite the drive face,
wherein the back face is configured to engage the torque face (127) when the clip is positioned over the surface.
As per claim 3, Edmisten discloses the apparatus of claim 2, wherein the arm is a first arm (145, Left side), and wherein the clip comprises a second arm (145, Right side) extending from the body section, and wherein the retainer is configured to contact the first arm and the second arm when the retainer is positioned over the clip (131, 132, 145, Fig. 20, 22).
As per claim 5, Edmisten discloses the apparatus of claim 3, wherein the surface of the brake disc comprises a first surface (121), the first arm being configured to engage the first surface (Engagement requires a force transmitting connection, 145) and the second arm being configured to engage a second surface (122) of the brake disc when the back face engages the torque face, wherein the first surface comprises a first side of the brake disc (121) and the second surface comprises a side of the brake disc opposite the first side (122).
As per claim 6, Edmisten discloses the apparatus of claim 1, wherein the clip defines a gap (140, Fig. 23) configured to receive a portion of the brake disc when the clip is positioned over the surface, and wherein the gap defines a displacement configured to increase in a radial direction of the brake disc when the gap receives the portion of the brake disc (The sides of retainer 140 may be elastically deformed in the axial directions, Fig. 23).
 	As per claim 7, Edmisten discloses the apparatus of claim 1, wherein the retainer defines a channel (136) having a first open end and a second open end opposite the first open end, wherein the channel is configured to surround a portion of the clip when the retainer is positioned over the clip (136).
As per claim 8, Edmisten discloses the apparatus of claim 1, wherein the tab comprises a first tab (131) and the slot comprises a first slot (141), and wherein the retainer further comprises a second tab (132), and wherein the clip further defines a second slot (141), wherein the second tab is configured to be received in the second slot of the clip when the retainer is positioned over the clip (Fig. 22).
As per claim 9, Edmisten discloses the apparatus of claim 8, wherein the retainer is configured to exert an inward clamping force between the first tab and the second tab when the first tab is received in the first slot and the second tab is received in the second slot (Fig. 22; Col. 7, lines 21-30).
As per claim 10, Edmisten discloses the apparatus of claim 1, wherein the retainer comprises a flange (135) configured to extend in an axial direction of the brake disc and extend in a radial direction of the brake disc when the clip is positioned over the surface and the retainer is positioned over the clip.
As per claim 11, Edmisten discloses the apparatus of claim 1, wherein the clip is configured to frictionally engage the surface in a rivetless configuration when the retainer is positioned over the clip (140, Fig. 22).
As per claim 12, Edmisten discloses a system (Fig. 20) comprising: the brake disc; and the apparatus of claim 1.
As per claim 21, Edmisten discloses the apparatus of claim 1, wherein the retainer is configured to maintain the clip on the brake disc when the clip experiences a force in a tangential direction of the brake disc (Fig. 23).
As per claim 22, Edmisten discloses the apparatus of claim 1, wherein the body section is configured to engage a rotor drive key extending through the drive slot when the clip is positioned over the surface and the retainer is positioned over the clip (143, 144).
Allowable Subject Matter
5.	Claims 13-20 are allowed.
Response to Arguments
6.	Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, the applicant argues that:
“Applicant respectfully traverses the rejections, particularly to the extent the rejections may be considered applicable to the amended claims. Without conceding the merits of the rejections, and in the interest of advancing prosecution to an indication of allowance, Applicant has amended independent claims 1 and 13 to include subject matter from allowable claim 15” (Page 9).

Claim 1 does not include the limitations of claims 13 and 15 as argued.  Among other differences between amended claim 1 and the combination of claim 15 with antecedent claim 13, claim 1 does not require a brake system, two brake disc sides, two arms and most of the details describing their properties.  The combination of claim 13 and 15 was allowable, not just claim 15 in independent form, excluding most antecedent claim limitations.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657